
	

113 HR 940 IH: Health Care Conscience Rights Act
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 940
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Mrs. Black (for
			 herself, Mr. Fleming,
			 Mr. Fortenberry,
			 Mr. Daines,
			 Mr. Boustany,
			 Mr. Jones,
			 Mr. Cassidy,
			 Mr. Rogers of Alabama,
			 Mr. Nunnelee,
			 Mr. Lipinski,
			 Mr. Hultgren,
			 Mr. Bonner,
			 Mr. Cramer,
			 Mr. Broun of Georgia,
			 Mr. Johnson of Ohio,
			 Mr. Walberg,
			 Mr. Tiberi,
			 Mr. Kelly,
			 Mr. Neugebauer,
			 Mr. Flores,
			 Mrs. Ellmers,
			 Mr. Gingrey of Georgia,
			 Mr. Pompeo,
			 Mr. Roe of Tennessee,
			 Mr. King of Iowa,
			 Mr. Murphy of Pennsylvania,
			 Mr. Bentivolio,
			 Ms. Foxx, Mr. Rodney Davis of Illinois,
			 Mr. Wilson of South Carolina,
			 Mr. Poe of Texas,
			 Mr. Fincher,
			 Mr. Westmoreland,
			 Mr. Graves of Georgia,
			 Mr. Bachus,
			 Mr. Barletta,
			 Mr. Jordan,
			 Mrs. Wagner,
			 Mr. Benishek,
			 Mrs. Blackburn,
			 Mr. Wenstrup,
			 Mr. Southerland,
			 Mr. Schweikert,
			 Mr. Huelskamp,
			 Mr. Harris,
			 Mrs. Hartzler,
			 Mr. Miller of Florida,
			 Mr. Smith of New Jersey,
			 Mr. Roskam,
			 Mr. Pearce, and
			 Mrs. Walorski) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to protect rights of conscience with regard to requirements for coverage of
		  specific items and services, to amend the Public Health Service Act to prohibit
		  certain abortion-related discrimination in governmental activities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Conscience Rights
			 Act.
		2.FindingsCongress finds the following:
			(1)As Thomas
			 Jefferson declared to New London Methodists in 1809, [n]o provision in
			 our Constitution ought to be dearer to man than that which protects the rights
			 of conscience against the enterprises of the civil authority.
			(2)Jefferson’s conviction on respect for
			 conscience is deeply embedded in the history and traditions of our Nation, and
			 codified in numerous Federal laws approved by congressional majorities and
			 Presidents of both parties, including in the Public Health Service Act; the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act; the
			 Religious Freedom Restoration Act; longstanding provisions on respect for
			 conscience rights in the Federal Employees Health Benefits Program and District
			 of Columbia appropriations; and laws to protect individuals from being forced
			 to participate in Federal executions or prosecutions.
			(3)Following
			 enactment of the Patient Protection and Affordable Care Act (Public Law
			 111–148, in this section referred to as PPACA), the Federal
			 Government has sought to impose specific requirements that infringe on the
			 rights of conscience of those who offer or purchase health coverage.
			(4)While PPACA
			 provides an exemption for some religious groups that object to participation in
			 health insurance generally, and exempts millions of Americans from most of the
			 Act’s provisions, including the preventive services mandate, it fails to
			 provide statutory protection for those seeking to offer and purchase health
			 coverage who have a religious or moral objection only to specific items or
			 services.
			(5)Nurses and other
			 health care providers have increasingly been subjected to discrimination for
			 abiding by their conscience rather than providing, paying for, or referring for
			 abortion.
			(6)Conscience rights
			 protections for health care providers are an important part of civil rights
			 protections in Federal law and are indispensable to the continued viability of
			 the health care system in the United States. The increasingly significant
			 discrimination suffered by faith-based nonprofit health care providers risks
			 undermining access to high-quality compassionate care for some of the most
			 vulnerable populations in our country.
			3.Applying
			 longstanding policy on conscience rights to the Affordable Care Act
			(a)In
			 generalTitle I of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) is
			 amended—
				(1)by redesignating
			 the second section 1563 (relating to conforming amendments and as redesignated
			 by section 10107(b)(1) of the Patient Protection and Affordable Care Act) as
			 section 1564;
				(2)by redesignating
			 the third section 1563 (relating to the Sense of the Senate promoting fiscal
			 responsibility) as section 1565; and
				(3)by adding at the
			 end the following new section:
					
						1566.Respecting
				conscience rights in health coverage
							(a)In
				generalNotwithstanding any other provision of this title, no
				provision of this title (and no amendment made by any such provision)
				shall—
								(1)require an
				individual to purchase individual health insurance coverage that includes
				coverage of an abortion or other item or service to which such individual has a
				moral or religious objection, or prevent an issuer from offering or issuing, to
				such individual, individual health insurance coverage that excludes such item
				or service;
								(2)require a sponsor
				(or, in the case of health insurance coverage offered to students through an
				institution of higher education, the institution of higher education offering
				such coverage) to sponsor, purchase, or provide any health benefits coverage or
				group health plan that includes coverage of an abortion or other item or
				service to which such sponsor or institution, respectively, has a moral or
				religious objection, or prevent an issuer from offering or issuing to such
				sponsor or institution, respectively, health insurance coverage that excludes
				such item or service;
								(3)require an issuer
				of health insurance coverage or the sponsor of a group health plan to include,
				in any such coverage or plan, coverage of an abortion or other item or service
				to which such issuer or sponsor has a moral or religious objection; or
								(4)authorize the imposition of a tax, penalty,
				fee, fine, or other sanction, or the imposition of coverage of the item or
				service to which there is a moral or religious objection, in relation to health
				insurance coverage or a group health plan that excludes an item or service
				pursuant to this section.
								(b)Restriction on
				contrary governmental actionNo provision in this title (or
				amendment made by such provision) or law, regulation, guideline or other
				governmental action that implements such provision or amendment, or derives its
				authority therefrom, shall be given legal effect to the extent that it violates
				this section.
							(c)No effect on
				other lawsNothing in this section shall be construed to preempt,
				modify, or otherwise have any effect on—
								(1)the Civil Rights
				Act of 1964;
								(2)the Americans with
				Disabilities Act of 1990;
								(3)the Pregnancy
				Discrimination Act of 1978;
								(4)the Mental Health
				Parity Act of 1996; or
								(5)any other State or
				Federal law, other than a provision in this title (or an amendment made by such
				provision) or a law, regulation, guideline or other governmental action that
				implements such provision or amendment or derives its authority
				therefrom.
								(d)Aggregate
				actuarial valueNothing in this section shall be construed to
				prohibit the Secretary from issuing regulations or other guidance to ensure
				that health insurance coverage or group health plans excluding abortion or
				other items or services under this section shall have an aggregate actuarial
				value at least equivalent to that of health insurance coverage or group health
				plans at the same level of coverage that do not exclude such items or
				services.
							(e)Continued
				application of nondiscrimination rulesNothing in this section
				shall be construed to permit a health insurance issuer, group health plan, or
				other health care provider to act in a manner inconsistent with subparagraph
				(B) or (D) of section
				1302(b)(4).
							.
				(b)Clerical
			 amendmentThe table of contents of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) is amended—
				(1)by striking the
			 following items:
					
						
							1563. Conforming amendments.
							1563. Sense of the Senate promoting fiscal
				responsibility.
						
						;
					and(2)by inserting after
			 the item relating to the section 1563 relating to small business procurement
			 the following items:
					
						
							1564. Conforming amendments.
							1565. Sense of the Senate promoting fiscal
				responsibility.
							1566. Respecting conscience rights in
				health
				coverage.
						
						.
				4.Abortion
			 nondiscrimination for health care providersSection 245 of the Public Health Service Act
			 (42 U.S.C. 238n) is amended—
			(1)in the section
			 heading, by striking and
			 licensing of physicians and inserting
			 , licensing, and practice of
			 physicians and other health care entities;
			(2)in subsection (a),
			 by amending paragraph (1) to read as follows:
				
					(1)the entity
				refuses—
						(A)to undergo
				training in the performance of induced abortions;
						(B)to require or
				provide such training;
						(C)to perform,
				participate in, provide coverage of, or pay for induced abortions; or
						(D)to provide
				referrals for such training or such
				abortions;
						;
			(3)in subsection
			 (b)(1), by striking standards and inserting
			 standard;
			(4)in subsection (c),
			 by amending paragraphs (1) and (2) to read as follows:
				
					(1)The term
				financial assistance, with respect to a government program, means
				governmental payments to cover the cost of health care services or benefits, or
				other Federal payments, grants, or loans to promote or otherwise facilitate
				health-related activities.
					(2)The term
				health care entity includes an individual physician or other
				health professional, a postgraduate physician training program, a participant
				in a program of training in the health professions, a hospital, a
				provider-sponsored organization as defined in section 1855(d) of the Social
				Security Act, a health maintenance organization, an accountable care
				organization, an issuer of health insurance coverage, any other kind of health
				care facility, organization, or plan, and an entity that provides or authorizes
				referrals for health care
				services.
					;
			(5)by adding at the
			 end of subsection (c) the following new paragraph:
				
					(4)The term
				State or local government that receives Federal financial
				assistance includes any agency or other governmental unit of a State or
				local government if such government receives Federal financial
				assistance.
					;
			(6)by redesignating
			 subsection (c) as subsection (d); and
			(7)by inserting after
			 subsection (b) the following new subsection:
				
					(c)AdministrationThe
				Secretary shall designate the Director of the Office for Civil Rights of the
				Department of Health and Human Services—
						(1)to receive
				complaints alleging a violation of this section, section 1566 of the Patient
				Protection and Affordable Care Act, or any of subsections (b) through (e) of
				section 401 of the Health Programs Extension Act of 1973; and
						(2)to pursue the
				investigation of such complaints, in coordination with the Attorney
				General.
						.
			5.Remedies for
			 violations of Federal conscience lawsTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by inserting after section 245 the
			 following:
			
				245A.Civil action
				for certain violations
					(a)In
				generalA qualified party may, in a civil action, obtain
				appropriate relief with regard to a designated violation.
					(b)DefinitionsIn
				this section—
						(1)the term
				qualified party means—
							(A)the Attorney
				General; or
							(B)any person or
				entity adversely affected by the designated violation; and
							(2)the term
				designated violation means an actual or threatened violation of
				section 245 of this Act, section 1566 of the Patient Protection and Affordable
				Care Act, or any of subsections (b) through (e) of section 401 of the Health
				Programs Extension Act of 1973.
						(c)Administrative
				remedies not requiredAn action under this section may be
				commenced, and relief may be granted, without regard to whether the party
				commencing the action has sought or exhausted available administrative
				remedies.
					(d)Defendants in
				actions under this section may include governmental entities as well as
				others
						(1)In
				generalAn action under this section may be maintained against,
				among others, a party that is a Federal or State governmental entity. Relief in
				an action under this section may include money damages even if the defendant is
				such a governmental entity.
						(2)DefinitionFor
				the purposes of this subsection, the term State governmental
				entity means a State, a local government within a State, or any agency
				or other governmental unit or authority of a State or of such a local
				government.
						(e)Nature of
				reliefThe court shall grant—
						(1)all necessary
				equitable and legal relief, including, where appropriate, declaratory relief
				and compensatory damages, to prevent the occurrence, continuance, or repetition
				of the designated violation and to compensate for losses resulting from the
				designated violation; and
						(2)to a prevailing
				plaintiff, reasonable attorneys’ fees and litigation expenses as part of the
				costs.
						.
		
